Case 3:18-cv-00363-WHA Document 164-2 Filed 03/04/19 Page 1 of 2




                 EXHIBIT A
             Case 3:18-cv-00363-WHA Document 164-2 Filed 03/04/19 Page 2 of 2



              3.03 Due Authorization. The execution, delivery, and performance by the Company of
      this Amendment having been duly authorized by all necessary corporate or other organizational
      action on the part of the Company and not (i) violating any material provision of federal, state, or
      local law or regulation applicable to the Company, the Governing Documents of the Company or
      its Subsidiaries, or any order, judgment, or decree of any court or other Governmental Authority
      binding on the Company or its Subsidiaries, (ii) conflicting with, resulting in a breach of, or
      constituting (with due notice or lapse of time or both) a default under any material agreement of
      the Company or its Subsidiaries where any such conflict, breach or default could individually or
      in the aggregate reasonably be expected to have a Material Adverse Effect, (iii) resulting in or
      require the creation or imposition of any Lien of any nature whatsoever upon any assets of the
      Company, other than Permitted Liens, or (iv) requiring any approval of any holder of Capital
      Stock of the Company or any approval or consent of any Person under any material agreement of
      the Company, other than consents or approvals that have been obtained and that are still in force
      and effect.

             3.04 Expenses. The Company having paid all fees and expenses (including attorneys'
      fees and expenses) incurred by the Collateral Agent or the Purchasers in connection with the
      preparation, negotiation, execution and delivery of this Amendment or otherwise due under the
      Agreement. The Company agrees to promptly pay any additional such amounts invoiced
      following the effectiveness of the Amendment.

            3.05 Schedule 4.5. to the Security Agreement. The Company shall deliver an updated
      Schedule 4.5 to the Security Agreement, which shall be attached hereto as Exhibit 11.

              Section 4.      Miscellaneous. Except as specifically amended or waived above, the
      Agreement and the other Documents shall remain unchanged and in full force and effect and are
      hereby ratified and confirmed. The execution, delivery and effectiveness of this Amendment
      shall not operate as a waiver of any right, power or remedy of the Collateral Agent or any
      Purchaser under the Agreement or any Document, nor constitute a waiver of any provision of the
      Agreement or any Document. This Amendment is a Document for all purposes of the
      Agreement. This Amendment may be executed in any number of counterparts, and by different
      parties hereto on separate counterpart signature pages, and all such counterparts taken together
      shall be deemed to constitute one and the same instrument. Delivery of a counterpart signature
      page by facsimile transmission or by e-mail transmission of an Adobe portable document format
      file (also known as a "PDF" file) shall be effective as delivery of a manually executed
      counterpart signature page. Section headings used in this Amendment are for reference only and
      shall not affect the construction of this Amendment.

              Section 5.      Governing Law. This Amendment, and any issue, claim or proceeding
      arising out of or relating to this Amendment or the conduct of the parties hereto, whether now
      existing or hereafter arising and whether in contract, tort or otherwise, shall be governed by and
      construed in accordance with the laws of the State of New York.




      62201773 14



HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                        UNILOC_APPLE_2017_18273
